Exhibit 10.42

RESTRICTED SHARE AGREEMENT

THIS RESTRICTED SHARE AGREEMENT

(this "Agreement"), is made as of the 5th day of December, 2006, by and between
Steiner Leisure Limited, a Bahamas international business company (the
"Company"), and the undersigned employee ("Employee").



Grant of Restricted Shares.

Pursuant to the Steiner Leisure Limited 2004 Equity Incentive Plan (the "
Plan
"), the Company hereby grants to Employee, as of December 5, 2006

(the "
Date of Grant
"), __________ (_____) of the Company's common shares, par value (U.S.) $.01 per
share, subject to the following restrictions, terms and conditions (the "
Restricted Shares
"). Capitalized terms not otherwise defined herein shall have the same meaning
as in the Plan.



Period of Restriction and Vesting of Restricted Shares.

(a) Period of Restriction. All restrictions imposed by this Agreement and the
Plan shall apply to the Restricted Shares until such Restricted Shares are
vested (as determined in accordance with Section 2(b) hereof) (the period during
which such restrictions apply is referred to herein as the "Period of
Restriction"). Restricted Shares as to which the Period of Restriction has ended
are referred to herein as "Vested Shares."

(b) Vesting. Subject to Section 3 hereof, the restrictions on the Restricted
Shares shall lapse and the Restricted Shares shall vest on the following dates:

Date

Annual
Amount Vested

Cumulative
Amount

December 5, 2007

one-third

one-third

December 5, 2008

one-third2

two-thirds

December 5, 2009

one-third

all



Accelerated Vesting

.
Notwithstanding the foregoing, the restrictions applicable to the Restricted
Shares shall lapse and the Restricted Shares shall vest upon the occurrence of
any of the following events:



death of the holder;

a change in control of the Company as defined in the Plan;

retirement, in accordance with applicable policies of the Company, and provided
that such policies do not provide to the contrary;

termination of employment by the Company without cause (only with respect to
holders of Restricted Shares who have employment agreements with the Company);

employee's termination of employment with the Company for "good reason" (only
with respect to holders of Restricted Shares who have employment agreements with
the Company containing such a provision); and

any other event specified as causing accelerated vesting in an employment
agreement, if any, between a holder and the Company.

Transferability of Restricted Shares

. Unless otherwise permitted by the Committee in its sole and absolute
discretion, the Restricted Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated until they have become Vested
Shares.



Termination of Employment

. Except as provided above, upon the termination of the employment or other
service of Employee with the Company, for any reason, all Restricted Shares

that are

not Vested Shares shall be forfeited immediately.



Use of Broker.

In order to assure compliance with any applicable tax withholding requirements,
Vested Shares may only be sold through a securities broker selected by the
Company, currently the Falls area, Miami, office of Merrill Lynch.



Certain Tax Actions

. Depending on the jurisdiction where Employee pays taxes, there may be certain
actions that Employee can take in connection with this grant of Restricted
Shares that could, under certain circumstances, affect the amount of tax that
Employee pays in connection with this grant of Restricted Shares.  Some of the
applicable rules could require Employee to take such action within a very short
time after the Date of Grant.  Accordingly, Employee should contact promptly
Employee's tax advisor to determine whether there is any tax-related action
Employee should take in connection with this grant of the Restricted Shares and
as to any other tax aspects of this grant of Restricted Shares.  Please note
that Employee must notify the Company with respect to any tax-related elections
or other actions made or taken by Employee within ten (10) business days after
taking such action.  Employee indemnifies and holds harmless the Company and its
affiliates and the directors, officers, agents and representatives of the
Company and its affiliates, respectively, for any tax, penalty or interest
imposed on the Company or such other parties in connection with the grant or
vesting of the Restricted Shares resulting from Employee's failure to provide
notice to the Company in accordance with this Section 7.



Shareholder Rights

. Employee shall have no rights as a shareholder with respect to the Restricted
Shares until the expiration of the Period of Restriction. Among other things,
during the Period of Restriction, the Employee shall have no voting rights or
rights to dividends or other distributions (if any) with respect to the
Restricted Shares. Upon the expiration of the Period of Restriction, the
Employee shall have all rights of a shareholder with respect to the Vested
Shares.



Adjustments Upon Changes in Capitalization, Etc.

In the event of any change in the outstanding Shares of the Company by reason of
any Share split, Share dividend, recapitalization, merger, consolidation,
combination or exchange of Shares or other similar corporate change or in the
event of any special distribution to the shareholders, the Committee shall make
such equitable adjustments in the number of Restricted Shares as the Committee
determines are necessary and appropriate. Any such adjustment shall be
conclusive and binding for all purposes of the Plan.



Tax Withholding

. In order to enable the Company to meet any applicable withholding tax
requirements arising as a result of the grant or vesting of the Restricted
Shares, unless the Company receives from Employee no later than five business
(5) days after the date that the applicable portion of the Restricted Shares
vests (or, if withholding is required earlier than the vesting date due to a tax
election by Employee or otherwise, within five (5) business days after the date
of such tax election or other event) a check in an amount equal to the amount
required to be withheld for tax purposes in connection with such vesting or
other event, the Company shall withhold such amount of Restricted Shares or
Vested Shares that otherwise would have vested or been delivered to Employee as
necessary to pay the required tax withholding. The value of any Restricted
Shares or Vested Shares to be withheld by the Company shall be the Fair Market
Value on the date to be used to determine the amount of tax to be withheld.



Restricted Shares Subject to Plan

. The Restricted Shares awarded pursuant to the Plan are subject to all of the
terms and conditions of the Plan, the terms of which are hereby expressly
incorporated and made a part hereof. Any conflict between this Agreement and the
Plan shall be controlled by, and settled in accordance with, the terms of the
Plan. Employee acknowledges that Employee has received, read and understood the
provisions of the Plan and agrees to be bound by its terms and conditions.



Interpretation

. Any dispute regarding the interpretation of this Agreement shall be submitted
by Employee or by the Company forthwith to the Committee, which shall review
such dispute at its next regular meeting. The resolution of such a dispute by
the Committee shall be final and binding on the Company and on Employee.



Not a Contract of Employment

. This Agreement shall not be deemed to constitute an employment contract
between the Company and Employee or to be a consideration or an inducement for
the employment of Employee.



Notices

. Any notice required or permitted hereunder shall be given in writing and
deemed delivered when (i) personally delivered, (ii) sent by facsimile
transmission and a confirmation of the transmission is received by the sender,
or (iii) three (3) days after being deposited for delivery with a recognized
overnight courier, such as Federal Express, and addressed or sent, as the case
may be, to the address or facsimile number set forth below or to such other
address or facsimile number as such party may in writing designate.



Further Instruments

. The parties agree to execute such further instruments and to take such further
actions as may be reasonably necessary to carry out the purposes and intent of
this Agreement.



Entire Agreement; Governing Law; Severability; etc.

The Plan is incorporated herein by reference. This Agreement and the Plan
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Employee with respect
to the subject matter hereof and thereof, and shall be interpreted in accordance
with, and shall be governed by, the laws of The Bahamas, subject to any
applicable United States federal or state securities laws. Should any provision
of this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable. This agreement may be executed in two counterparts,
each of which shall be deemed to be an original, and both of which, together,
shall constitute the same agreement.



IN WITNESS WHEREOF

, the parties have caused this Agreement to be executed and delivered as of the
date first above written.





EMPLOYEE

:


STEINER LEISURE LIMITED

 

By:

 

Stephen Lazarus
Executive Vice President and Chief
Financial Officer

Address and Facsimile Number:

Address and Facsimile Number:





c/o Steiner Management Services, LLC
770 South Dixie Hwy., Suite 200
Coral Gables, Florida 33146
Facsimile: (305) 358-7704

